DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 
Status of the Claims
	The amendment filed on 02/09/2021 has been entered. Claim has been amended, Claims 2-3 have been canceled, and Claims 9-12 have been newly added. Claims 1, 4 and 6-12 are currently pending and are under examination.

Withdrawn Rejections
	Claim 1 has been amended in the after final amendment filed on 06/03/2021 by canceling coupling of different halogenated olefins. The combination of Burton, PubChem and Tafekumi teach coupling of different halogenated olefins but fails to teach coupling of the same halogenated olefins as instantly claimed. Thus, the 103 rejection over Burton in view of PubChem and Tafekumi has been withdrawn.
Maintained and Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4 and 6-8 stand rejected in a modified form (see underlined section for modification) and Claims 9-10 and 12 are newly rejected under 35 U.S.C. 103 as being unpatentable over Park (Park, J. D. et al. “Preparation and Some Properties of Certain Fluorovinyl Iodides and Some Fluorinated Butadienes” Journal of Organic Chemistry 1958, vol. 23, pp. 1661-1665; cited in IDS 10/22/2019) in view Burton (Burton, D. J. et al. “Coupling routes to hexafluoro-1,3-butadiene, substituted-1,3-fluorine-containing butadienes and fluorinated polyenes” Journal of Fluorine Chemistry 129 (2008) 435–442; cited in IDS 10/22/2019).
	Regarding Claims 1, 4, 6 and 8, Park teaches on page 1663 the method for producing 1,1,4,4-tetrafluoro-1,3-butadiene by subjecting 1,1-difluoro-2-iodoethylene (I) to a coupling reaction in the presence of zero-valent sodium and dibutyl ether as the solvent and warmed to room temperature upon addition of the olefin:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    212
    642
    media_image2.png
    Greyscale

Regarding Claim 1, Park fails to teach the coupling reaction in the presence of copper as the zero-valent metal. The deficiency is cured by Burton.
	Regarding Claims 1, 6 and 12, Burton teaches the following reactions in the presence of zero-valent copper and DMF as solvent (Reaction schemes (1), (10) and (11)):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Compound 1 in the above Eqs. (10) and (11) is hexafluoro-1,3-butadiene.
	Regarding Claims 1 and 9-10, Burton further teaches that the reaction temperature of reaction (1) is 145º C and reactions (10)-(11) use refluxing temperature of DMF (delta symbol with no specific temperature), known to a skilled artisan as the boiling point of the solvent used (DMF), i.e. 153º C. Burton also teaches that copper is activated by washing copper-bronze powder with HCl (page 439, sect. 4.2).
i.e. Burton uses copper metal as instantly claimed. 
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  
In this instance, a simple substitution of Park’s zero-valent sodium metal with that of Burton’s zero-valent copper metal would yield nothing more than the predictable 1,1,4,4-tetrafluoro-1,3-butadiene of Park.
It would thus have been prima facie obvious to skilled artisan to conduct a method of producing the claimed compound of formula (1) by subjecting the same halogenated olefin of formula (2) to a coupling reaction in the presence of zero-valent copper metal in view of the combination of Park and Burton.

Response to Arguments
	Applicant argues that Park fails to teach that the coupling reaction is conducted in the presence of zero-valent copper and that the metal is subjected to an activation method.
one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP § 2145:
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). 

	The deficiencies of Park and indicated by Applicant have been cured by the teachings of Burton.
	
	Applicant argues that Burton teaches copper-bronze which is different from the copper metal used in the instant claim because copper-bronze is copper-based alloy containing zinc, tin and the like. 
	The Examiner disagrees. The instant claim recites the transitional term “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03). Hence, the instantly claimed zero-valent copper can include any unrecited elements including the alloying metals of 

	Applicant also presents the following arguments:

    PNG
    media_image6.png
    337
    601
    media_image6.png
    Greyscale

	The Examiner disagrees. Even though Burton fails to teach coupling of halogenated olefins as instantly claimed, it is understood from the teachings of Park that the halogenated olefins as instantly claimed can undergo coupling. The only difference in Park is the catalyst used, i.e. zero-valent sodium.  Hence, a simple substitution of Park’s coupling catalyst, zero-valent sodium, with that of Burton, zero-valent copper, a skilled artisan has a reasonable expectation of success in conducting coupling reaction of halogenated olefins as instantly claimed.
	
	In view of the foregoing, the instantly claimed method for producing a halogenated diene of formula (1) stands being obvious over Park in view of Burton.

Claim 11 is newly rejected under 35 U.S.C. 103 as being unpatentable over Park (Park, J. D. et al. “Preparation and Some Properties of Certain Fluorovinyl Iodides and Some Fluorinated Butadienes” Journal of Organic Chemistry 1958, vol. 23, pp. 1661-1665; cited in IDS 10/22/2019) in view Burton (Burton, D. J. et al. “Coupling routes to hexafluoro-1,3-butadiene, substituted-1,3-fluorine-containing butadienes and fluorinated polyenes” Journal of Fluorine Chemistry 129 (2008) 435–442; cited in IDS 10/22/2019) as applied to claims 1, 4, 6-10 and 12 above, and further in view of Patent number US4,221,715 (US’715).
The teachings of Park and Burton have been set forth above.
Regarding Claim 11, Burton further teaches that the pretreatment of copper-bronze powder comprises washing with acetone after the HCl wash followed by filtering and drying copper metal under vacuum (page 439, sect. 4.2). However, Burton fails to teach washing with water in addition to acetone as instantly claimed. The deficiency is cured by US’715.
US’715 teaches in Example 2 (col. 6, lines 55-58) pretreating copper by washing with HCl, water and acetone followed by drying. Hence, washing copper-bronze powder of Burton with water in addition to acetone as taught by US’715, a skilled artisan would still have a reasonable expectation of success in obtaining nothing more than the pretreated copper-bronze.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to subject copper metal to an activation method and use the copper metal in obtaining halogenated diene of formula (1) by .

Conclusion
	Claims 1, 4 and 6-12 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622